DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a feederhouse gearbox for installation on a combine harvester, specifically, to be linked to the engine and reverser motor of said combine harvester, the feederhouse gearbox comprising: a gearbox housing; an output shaft; a primary drive input shaft comprising an outer pulley casing; a reverse drive input comprising a shaft; a selector mechanism comprising a selector collar; a primary gear train comprising a first rotatable member, a planet-carrier assembly, a sun gear, and a ring gear; a reverser worm drive comprising a second rotatable member; and an indexing ring; wherein the feederhouse gearbox operates between a primary drive position and a reverse drive position; the rotational speed reduction of reverser worm drive is greater than the rotational speed reduction of the primary gear train; classified in A01D41/142.
II. Claims 12-14, drawn to a feederhouse gearbox for installation on a combine harvester, the feederhouse gearbox comprising: a gearbox housing; an output shaft; a planetary gear train comprising a ring gear, a sun gear, and a planet-carrier assembly; a reverser worm drive comprising a worm and a worm gear; and a selector mechanism; the feederhouse gearbox having a first modality at least twice the rotational speed reduction of the primary gear train classified in A01D69/06.
III. Claims 14-20, drawn to a combine harvester comprising: an engine; a reverse motor comprising a hydraulic motor; a feederhouse gearbox comprising a gearbox housing, an output shaft, a primary drive input, a reverser drive input, a selector mechanism, a primary gear train comprising a planet-carrier assembly including planet gears and carrier, a sun gear, a ring gear, and a reverse worm drive comprising a worm and a worm gear; a controller; and a proportional control valve, classified in A01D41/1274.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design (Invention I comprises an indexing ring and a selector collar for the selector mechanism, not required in Invention II; Invention II comprises a worm and worm gear in its reverser worm drive, not required in invention I) and mode of operation (the feederhouse gearbox of invention I is linked to the engine and reverser motor of the combine harvester, whereas invention II can be linked to other components of the combine harvester) and effects (the rotational speed reduction of the reverser .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination feederhouse gearbox of Invention I comprises structures not required in the combination combine harvester of Invention III, which includes a gerotor, an indexing ring, a selector mechanism comprising a slidable selector collar, a primary drive input comprising an outer pulley casing, and varied rotational speed reductions.  The subcombination has separate utility such as a combine harvester that uses an electric motor as a reverser motor, instead of a hydraulic motor.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 

Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination feederhouse gearbox of Invention II comprises structures not required in the combination combine harvester of Invention III, which includes a gerotor and varied rotational speed reductions.  The subcombination has separate utility such as a combine harvester that uses an electric motor as a reverser motor, instead of a hydraulic motor.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired a separate status in the art in view of their different classification;
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
- The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries due to their varying structures)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671